Citation Nr: 1627181	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  10-22 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1967 to October 1969.  He died in October 1999; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The appellant initially requested a hearing on her May 2010 VA Form 9, which was scheduled in August 2012.  She withdrew her hearing request in July 2012, but then indicated in August 2012 she would attend.  She did not appear at the August 2012 hearing, and has not since requested that her hearing be rescheduled.  Accordingly, her hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).

In a February 2015 decision, the Board denied the appellant's claim.  She appealed the Board's decision to the Court of Appeals for Veterans Claims (the Court).  In a March 2016 Order, the Court granted a Joint Motion for Remand (Joint Motion) vacating the February 2015 Board decision and remanding the matter for further proceedings consistent with the terms of the Joint Motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND


In May 2016, the appellant submitted additional evidence to be considered in connection with the appeal and specifically requested that the case be remanded to the AOJ for review of the additional evidence submitted.  See May 2016 Additional Evidence Response Form; see also April 2016 Medical Opinion of Dr. J.A. Keech, Jr.; April 2016 Email; Medical Treatise Evidence received May 2016.  In accordance with her request, the appeal will be remanded for the AOJ to consider the additional evidence received.

Accordingly, the case is REMANDED for the following action:

Readjudicate the remanded claim, to include consideration of the additional evidence submitted by the appellant and received by VA in May 2016.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



